UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7400


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DOUGLAS HAYTH BREWBAKER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   W. Earl Britt, Senior
District Judge. (7:00-cr-00077-BR-1; 7:12-cv-00044-BR)


Submitted:   February 21, 2013            Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Douglas   Hayth  Brewbaker, Appellant  Pro  Se.     Banumathi
Rangarajan, Assistant United States Attorney, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Douglas Hayth Brewbaker seeks to appeal the district

court’s    order     dismissing       his    28   U.S.C.A.     § 2255        (West    Supp.

2012) motion as successive and without authorization from this

court.     The order is not appealable unless a circuit justice or

judge     issues     a    certificate        of    appealability.             28     U.S.C.

§ 2253(c)(1)(B) (2006).            A certificate of appealability will not

issue     absent     “a    substantial       showing      of     the    denial       of   a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating         that   reasonable      jurists       would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El     v.   Cockrell,     537    U.S.       322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                             Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Brewbaker has not made the requisite showing.                       Accordingly,

we deny a certificate of appealability and dismiss the appeal.

            Additionally, we construe Brewbaker’s notice of appeal

and    informal     brief    as    an   application       to     file    a    second      or

                                             2
successive § 2255 motion.                   United States v. Winestock, 340 F.3d

200, 208 (4th Cir. 2003).                   In order to obtain authorization to

file a successive § 2255 motion, a prisoner must assert claims

based on either:              (1) newly discovered evidence, not previously

discoverable          by   due    diligence,       that    would      be     sufficient       to

establish        by    clear      and   convincing         evidence        that,      but    for

constitutional error, no reasonable factfinder would have found

the     movant    guilty         of   the    offense;      or   (2)      a    new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h) (West Supp. 2012).                   Brewbaker’s claims do not satisfy

either of these criteria.                   Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions          are     adequately     presented        in     the     materials

before    this        court    and    argument     would    not    aid       the    decisional

process.

                                                                                     DISMISSED




                                               3